



QEP RESOURCES, INC.
2018 LONG-TERM INCENTIVE PLAN


DEFERRED SHARE AWARD AGREEMENT


THIS DEFERRED SHARE AWARD AGREEMENT (the “Agreement”) is made as of
_______________ (the “Effective Date”), between QEP Resources, Inc., a Delaware
corporation (the “Company”), and ______________ (the “Grantee”). Terms not
defined herein shall have the meanings ascribed to them in the QEP Resources,
Inc. 2018 Long-Term Incentive Plan, as it may be amended from time to time (the
“Plan”).


1.
Grant of Deferred Shares. Subject to the terms and conditions of this Agreement,
the Plan and the Wrap Plan (as defined below), on the Effective Date, the
Company hereby grants to the Grantee the right to receive ________ shares of the
Company’s Common Stock (the “Deferred Shares”). The Grantee has previously
elected to defer receipt of the Deferred Shares in accordance with the terms of
the QEP Resources, Inc. Deferred Compensation Wrap Plan - Deferred Compensation
Program (the “Wrap Plan”). For the avoidance of doubt, the Deferred Shares shall
become a part of the Grantee’s Deferred Compensation Sub-Account that is
invested in the “Common Stock Option” under Section 5.3(b) of the Deferred
Compensation Program under the Wrap Plan.



2.
Vesting. Except as provided otherwise in this Agreement, the Deferred Shares
shall vest in [three substantially equal increments on an annual basis following
the Effective Date], subject to the Grantee’s continued Service from the
Effective Date until the applicable vesting date (each, a “Vesting Date”). The
number of Deferred Shares that are vested shall be cumulative, so that once a
Deferred Share becomes vested, it shall continue to be vested.



3.
Termination of Employment; Forfeiture. If the Grantee’s employment with the
Employer terminates, the Deferred Shares shall be treated as follows unless the
Grantee is subject to an employment agreement or other agreement with the
Employer that governs the treatment of the Deferred Shares upon termination, in
which case the terms of the other agreement shall govern.



a)
Death or Disability. If the Grantee’s employment with the Employer terminates
due to the Grantee’s death or Disability prior to any Vesting Date, any unvested
Deferred Shares shall vest in full.



b)
Other Terminations of Employment. Except as provided in Section 3(a) above or
Section 5(a) below, if the Grantee’s employment with the Employer is terminated
for any reason prior to any Vesting Date, the Grantee shall forfeit all Deferred
Shares that are not yet vested at the time of such termination.



4.
Payment. Except as otherwise provided under the Wrap Plan, any vested Deferred
Shares shall be distributed to the Grantee in accordance with the terms of the
deferral election previously made by the Grantee with respect to the Deferred
Shares under the Wrap Plan.



5.
Change in Control. For the avoidance of doubt, upon a Change in Control of the
Company, notwithstanding the deferral election made by the Grantee under the
Wrap Plan, the Committee shall distribute all of the Deferred Shares to the
Grantee within 60 days following the date of such Change in Control, in
accordance with Section 6.2 of the Wrap Plan, provided that any unvested
Deferred Shares shall be distributed in the form of an equal number of shares of
Restricted Stock (the “Restricted Shares”). The Restricted Shares distributed to
the Grantee shall vest on the same schedule as the Deferred Shares with respect
to which the Restricted Shares relate in accordance






--------------------------------------------------------------------------------





with Section 2 of this Agreement (except as provided in Section 5(a) below) and,
until the Restricted Shares become vested, shall be subject to forfeiture in
accordance with Section 3 of this Agreement. Upon vesting, the restrictions
shall lapse and the Restricted Shares shall no longer be subject to forfeiture.
In addition, the following terms and conditions shall apply to the Restricted
Shares.


a)
Termination Following a Change in Control. If, upon a Change in Control of the
Company or within the three years thereafter, the Grantee’s employment with the
Employer is terminated (i) by the Grantee’s Employer for any reason other than
Cause or (ii) by the Grantee for Good Reason within 60 days following the
expiration of the cure period afforded to the Company to rectify the condition
giving rise to Good Reason, the Restricted Shares shall vest in full and no
longer be subject to forfeiture. For purposes of this Section 5(a):



i.
“Cause” means the Grantee’s:  (i) willful and continued failure to perform
substantially the Grantee’s duties with the Employer (other than any such
failure resulting from incapacity due to physical or mental illness), following
written demand for substantial performance delivered to the Grantee by the Board
or the Chief Executive Officer of the Company; or (ii) willful engagement in
conduct that is materially injurious to the Employer. For purposes of this
definition, no act or failure to act on the part of the Grantee shall be
considered “willful” unless it is done, or omitted to be done, by the Grantee
without reasonable belief that the Grantee’s action or omission was in the best
interests of the Grantee’s Employer. The Company, acting through the Board, must
notify the Grantee in writing that the Grantee’s employment is being terminated
for “Cause”. The notice shall include a list of the factual findings used to
sustain the judgment that the Grantee’s employment is being terminated for
“Cause”.



ii.
“Good Reason” means any of the following events or conditions that occur without
the Grantee’s written consent, and that remain in effect after notice has been
provided by the Grantee to the Company of such event or condition and the
expiration of a 30 day cure period:  (i) a material diminution in the Grantee’s
gross annual base salary (as in effect immediately prior to the Change in
Control of the Company), target incentive opportunity under any Annual Cash
Incentive Plan or long-term incentive award opportunity under any Long-Term
Incentive Plan or Stock Incentive Plan; (ii) a material diminution in the
Grantee’s authority, duties, or responsibilities; (iii) a material diminution in
the authority, duties, or responsibilities of the supervisor to whom the Grantee
is required to report, including a requirement that the Grantee report to a
corporate officer or employee instead of reporting directly to the Board; (iv) a
material diminution in the budget over which the Grantee retains authority;
(v) a material change in the geographic location at which the Grantee performs
services; or (vi) any other action or inaction that constitutes a material
breach by the Employer of the Grantee’s employment agreement (if any). The
Grantee’s notification to the Company must be in writing and must occur within a
reasonable period of time, not to exceed 90 days, following the initial
existence of the relevant event or condition. For purposes of this definition:



1.
“Annual Cash Incentive Plan” means any annual incentive plan, program or
arrangement offered by the Employer pursuant to which the Grantee is eligible to
receive a cash award, subject in whole or in part to the






--------------------------------------------------------------------------------





achievement of performance goals over a period of no more than one year,
including without limitation the QEP Resources, Inc. Cash Incentive Plan.


2.
“Long-Term Incentive Plan” means any long-term incentive plan, program or
arrangement offered by the Employer pursuant to which the Grantee is eligible to
receive an award, subject in whole or in part to the achievement of performance
goals over a period of more than one year, including without limitation the QEP
Resources, Inc. Cash Incentive Plan.



3.
“Stock Incentive Plan” means any incentive plan offered by the Company pursuant
to which upon or following vesting or exercise, as applicable, the Grantee is
entitled to receive shares of the Company’s Common Stock, including without
limitation the Plan.



b)
Transferability. Except as the Administrator may otherwise determine, Restricted
Shares may not be sold, assigned, transferred, pledged or otherwise encumbered,
either voluntarily or by operation of law, except by will or the laws of descent
and distribution, or, subject to the Administrator’s consent, pursuant to a
domestic relations order. If any transfer of Restricted Shares is made or
attempted to be made contrary to the terms of this Agreement, the Company shall
have the right to acquire for its own account, without the payment of any
consideration therefor, such shares from the owner thereof or his or her
transferee, at any time before or after such prohibited transfer. In addition to
any other legal or equitable remedies it may have, the Company may enforce its
rights to specific performance to the extent permitted by law and may exercise
such other equitable remedies then available to it. The Company may refuse for
any purpose to recognize any transferee who receives shares contrary to the
provisions of this Agreement as a stockholder of the Company and may retain
and/or recover all dividends on such shares that were paid or payable subsequent
to the date on which the prohibited transfer was made or attempted. Upon
vesting, the restrictions in this Section 5(b) shall lapse, the Restricted
Shares shall no longer be subject to forfeiture.



c)
Enforcement of Restrictions. To enforce the restrictions on the Restricted
Shares, the Restricted Shares will be held in electronic form in an account by
the Company’s transfer agent or other designee until the restrictions have
lapsed with respect to such shares, or such shares are forfeited, whichever is
earlier.



d)
Rights of a Stockholder. Except as otherwise provided herein, the Grantee shall
have all of the voting, dividend, liquidation and other rights of a stockholder
with respect to the Restricted Shares.



e)
Tax Withholding Obligations.



i.
Upon taxation of the Restricted Shares, the Grantee shall make appropriate
arrangements with the Company to provide for the payment of all applicable tax
withholdings. The Grantee may elect to satisfy such withholding liability by:



1.
Payment to the Company in cash, by wire transfer of immediately available funds,
or by check made payable to the order of the Company;



2.
Deduction from the Grantee’s regular pay;








--------------------------------------------------------------------------------





3.
Withholding of a number of shares of vested Restricted Stock having an aggregate
Fair Market Value equal to the minimum amount required to be withheld or such
lesser amount as may be elected by the Grantee; or



4.
Transfer to the Company of a number of shares of Common Stock that were acquired
by the Grantee more than six (6) months prior to the transfer to the Company,
with such shares having an aggregate Fair Market Value equal to the amount
required to be withheld or such lesser or greater amount as may be elected by
the Grantee, up to the Grantee’s marginal tax payment obligations associated
with the taxation of the Restricted Stock.



ii.
All elections under this Section 5(e) shall be subject to the approval or
disapproval of the Committee. Unless the Committee determines otherwise or the
Grantee has notified the Company in writing otherwise, the Grantee shall be
deemed to have elected the method described in Section 5(e)(i)(3). The value of
shares withheld or transferred shall be based on the Fair Market Value of the
stock on the date that the amount of tax to be withheld is to be determined (the
“Tax Date”).



iii. All elections under this Section 5(e) shall be subject to the following
restrictions:


1.
All elections must be made prior to the Tax Date;



2.
All elections shall be irrevocable; and



3.
If the Grantee is an officer or director of the Company within the meaning of
Section 16 of the Securities and Exchange Act of 1934 (“Section 16”), the
Grantee must satisfy the requirements of such Section 16 and any applicable
rules thereunder with respect to the use of stock to satisfy such tax
withholding obligation.



6.
No Rights as a Stockholder. Unless and until any actual shares of Common Stock
are distributed to the Grantee pursuant to the terms of this Agreement and the
Wrap Plan, the Grantee shall have no voting or other rights as a stockholder of
the Company with respect to the Deferred Shares.



7.
Amendment. Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and the
Grantee, or as approved by the Committee or its delegate. Notwithstanding any
provision in this Agreement to the contrary, including Section 8, an amendment
to the Plan that would materially and adversely affect the Grantee’s rights with
respect to the Award granted hereunder will not be effective with respect to
such Award.



8.
Relationship to Plan and the Wrap Plan. This Agreement shall not alter the terms
of the Plan or the Wrap Plan. If there is a conflict between the terms of the
Plan or the Wrap Plan and the terms of this Agreement, the terms of the Plan or
the Wrap Plan, as applicable, shall prevail.



9.
Construction; Severability. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability






--------------------------------------------------------------------------------





of any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.


10.
Waiver. Any provision contained in this Agreement may be waived, either
generally or in any particular instance, by the Committee appointed under the
Plan, but only to the extent permitted under the Plan and the Wrap Plan.



11.
Entire Agreement; Binding Effect. Once accepted, this Agreement, the terms and
conditions of the Plan, the Wrap Plan, and the Award set forth herein,
constitute the entire agreement between the Grantee and the Company governing
such Award, and shall be binding upon and inure to the benefit of the Company
and to the Grantee and to the Company’s and the Grantee’s respective heirs,
executors, administrators, legal representatives, successors and assigns.



12.
No Rights to Employment. Nothing contained in this Agreement shall be construed
as giving the Grantee any right to be retained in the employ of the Employer and
this Agreement is limited solely to governing the rights and obligations of the
Grantee with respect to the Award.



13.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to the choice of law
principles thereof.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
GRANTEE
 
QEP RESOURCES, INC.
 
 
 
 
By:
/s/ Richard J. Doleshek
[Name]
Name:
Richard J. Doleshek
 
Title:
Executive Vice President and Chief Financial Officer




